Case: 19-50755   Document: 00515347254   Page: 1   Date Filed: 03/17/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                              No. 19-50755                      March 17, 2020
                            Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ALFREDO ESTRADA-EUGENIO, also known as Alfredo Erasto Estrada-
Eugenio,

                                         Defendant-Appellant
_______________________________
Consolidated with 19-50763

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ALFREDO ESTRADA-EUGENIO, also known as Juan Eugenio Medina, also
known as Alfredo Estarada, also known as Alfredo Estrada Eugenio, also
known as Alfredo Eugenio-Estrada, also known as Alfredo Estrada, also
known as Alfredo Erasto Estrada-Eugenio, also known as Gerardo
Amezquita,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 4:19-CR-254-1
                          USDC No. 4:19-CR-110-1
     Case: 19-50755      Document: 00515347254         Page: 2    Date Filed: 03/17/2020


                                     No. 19-50755
                                   c/w No. 19-50763

Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Alfredo Estrada-Eugenio appeals his within-Guidelines sentence of 52
months of imprisonment and three years of supervised release imposed
following his guilty plea conviction for illegal reentry after deportation.
Additionally, he appeals the revocation of his supervised release related to a
prior conviction for illegal reentry.            Estrada-Eugenio argues that the
enhancement of his sentence for his new illegal reentry offense pursuant to 8
U.S.C. § 1326(b)(2), which increased the maximum sentence to 20 years of
imprisonment and three years of supervised release, is unconstitutional
because of the treatment of the provision as a sentencing factor rather than as
an element that must be alleged in the indictment and proved to a jury beyond
a reasonable doubt. He concedes that his argument that a prior conviction
must be alleged in the indictment and proved to a jury is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
preserve the argument for possible Supreme Court review.
       Estrada-Eugenio’s argument is indeed foreclosed.                United States v.
Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
492 F.3d 624, 625–26 (5th Cir. 2007). Estrada-Eugenio has not raised any
argument with respect to his revocation proceedings. Any such claim is thus
deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
       Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the district court’s judgments are AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2